Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Joshua Glenn Bohner, Appellant                        Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 51780-
No. 06-21-00128-CR          v.                        A). Memorandum Opinion delivered by
                                                      Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                          Justice van Cleef participating.


        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of $1,275.00 for attorney fees from the judgment. As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, Joshua Glenn Bohner, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED AUGUST 11, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk